Name: 86/385/EEC: Commission Decision of 23 July 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Italy for the period 1986 to 1988 forwarded by Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  management
 Date Published: 1986-08-13

 Avis juridique important|31986D038586/385/EEC: Commission Decision of 23 July 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Italy for the period 1986 to 1988 forwarded by Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 226 , 13/08/1986 P. 0027*****COMMISSION DECISION of 23 July 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Italy for the period 1986 to 1988 forwarded by Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (86/385/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3768/85 (2) and in particular Article 5 thereof, Whereas Italy forwarded to the Commission on 23 April 1985 a specific programme concerning the processing and marketing of fish and fish products in Italy and the latest supplementary background information on the programme on 14 September and 18 November 1985; Whereas this programme complies with the provisions of Article 2 of Regulation (EEC) No 355/77; Whereas this programme contributes to the fulfilment of the objectives of the common fisheries policy and it includes the details referred to in Article 3 of that Regulation; Whereas the programme should be consistent with the multiannual guidance programmes for restructuring, modernizing and developing the fishing industry and for developing aquaculture as adopted by the Commission by Decisions 85/287/EEC (3) and 85/288/EEC (4); Whereas the measures provided for in this Decision are in accordance with the joint opinion of the Standing Committee on Agricultural Structures and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme concerning the processing or marketing of fish and fish products in Italy, forwarded by Italy on 23 April 1985, as last supplemented on 18 November 1985 and the main features of which are set out in Annex I, are hereby approved, subject to the provisions in Annex II. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 July 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 157, 15. 6. 1985, p. 29. (4) OJ No L 157, 15. 6. 1985, p. 35. ANNEX I MAIN FEATURES OF THE PROGRAMME IN RESPECT OF THE COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH FISH AND FISH PRODUCTS ARE PROCESSED AND MARKETED, DRAWN UP BY ITALY PURSUANT TO REGULATION (EEC) No 355/77 1. Purpose of the programme Improvement and rationalization of marketing/distribution networks for fish and fish products and, in the processing sector, modernization of existing facilities and access to new markets. 2. Delimitation of the area concerned by the programme The whole of Italy. 3. Duration of the programme The programme covers the period from 1 January 1986 to 31 December 1988. 4. Objectives of the programme For the processing sector: - the maintenance of present production capacity and the containment of the costs of production by mechanization of processing lines, - the upgrading and promotion of traditional products and new products, - the rationalization of supplies of raw materials. For the marketing/distribution of fish and fish products: - the development of refrigerated units and purification plants, - the rationalization of marketing networks. 5. Estimated investments To attain the specified objectives, and particularly to contain the costs of production and create new products, the total investment for the duration of the programme is estimated to be 110 million ECU, allocated as follows: - processing of tuna, mackerel, sardine, anchovy, clam: 50,0 million ECU, - refrigeration and deep-freezing installations: 40,3 million ECU, - wholesale centres, auction markets and purification facilities: 20,0 million ECU. The financial data, as well as the breakdown between various types of investments, are indicative. ANNEX II FINAL CONCLUSIONS 1. The Commission considers that the programme submitted by Italy as a framework for future Community or national financing schemes constitutes a suitable basis to facilitate the development of the processing and marketing of fish and fish products. In this connection, the Commission emphasizes the importance of the prospective development of resources and of the consequences and objectives of the multiannual guidance programmes with regard to the fishing fleet and to aquaculture for the future development of the processing and marketing of fish products. 2. Given that the structural measures for the restructuring of the fishing fleet and aquaculture will expire at the end of 1986, the Commission reserves the possibility of reviewing the current programme at a later date in order that the structural measures relating to the fishing fleet and aquaculture, foreseen for 1987 and later, may be taken into consideration in an appropriate manner in relation to the sector for processing and marketing of fish products. 3. Furthermore, investments in products for human consumption which are not listed in Annex II of the EEC Treaty shall be examined with particular reference to Article 7 of Council Regulation (EEC) No 355/77; these should contain significant amounts of fish. 4. Taking into account the present situation in the Community market for sardines tinned in traditional form, the Commission affirms that in the implementation of the current programmes, no financial aid should be granted to investments increasing the production capacity of this type of product. With regard to the processing of clams, particular attention will have to be paid to the resources of shellfish, which determine the supplies available to this sector. 5. The Commission points out that the estimated investment needs contained in these programmes do not imply any commitment to financial participation by the Community.